Exhibit 10.13
ODYSSEY RE HOLDINGS CORP.
STOCK OPTION PLAN
(As Amended and Restated Effective as of October 28, 2009)
     1. Purposes. The purposes of the ODYSSEY RE HOLDINGS CORP. STOCK OPTION
PLAN, as amended from time to time (the “Plan”), are to advance the interests of
Odyssey Re Holdings Corp., a Delaware corporation, and any successor thereto
(the “Company”), by linking the personal interests of participants to those of
the Company’s stockholders by providing participants with an incentive for
outstanding performance. The Plan is further intended to assist the Company in
its ability to motivate, and retain the services of, participants upon whose
judgment, interest and special effort the successful conduct of the Company’s
and its Subsidiaries’ (as such term is defined below) operations is largely
dependent.
     2. Definitions and Rules of Construction.
          (a) Definitions. For purposes of the Plan, the following capitalized
words shall have the meanings set forth below:
          “Award” means an Option granted pursuant to Section 7 of the Prior
Plan.
          “Award Document” means an agreement, certificate or other type or form
of document or documentation approved by the Committee which sets forth the
terms and conditions of an Award. An Award Document may be in written,
electronic or other media, may be limited to a notation on the books and records
of the Company and, unless the Committee requires otherwise, need not be signed
by a representative of the Company or a Participant.
          “Board” means the Board of Directors of the Company.
          “Book Value Per Share” or “BVPS” means the total shareholders’ equity
of the Company attributable to the common equity as of an applicable Quarter
Date, as adjusted for dividends, capital contributions or other extraordinary
events (in each case, as determined by the Board or the Committee in its sole
discretion), divided by 58,443,149.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations (including any proposed regulations)
promulgated thereunder.

1



--------------------------------------------------------------------------------



 



          “Committee” means the Compensation Committee of the Board, or such
other committee of the Board as may be designated from time to time by the Board
to administer the Plan.
          “Common Stock” means the common stock of the Company.
          “Date of Grant” means the date of grant of an Award as set forth in
the applicable Award Document.
          “Disability” shall have the meaning set forth in Section 22(e) of the
Code.
          “Effective Date” means May 23, 2001.
          “Effective Time” means October 28, 2009, at 1:19 P.M., the date and
time at which the Merger became effective, as set forth in Section 2.03 of the
Merger Agreement.
          “Employee” means a director or an employee of the Company or of any
Subsidiary (including, without limitation, a common law employee and an
individual who provides substantial service for the Company or any Subsidiary
pursuant to a contractual arrangement entered into by and between the Company or
any Subsidiary and an independent entity).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated thereunder.
          “Fairfax” means Fairfax Financial Holdings Limited.
          “Merger” means the merger of Fairfax Investments USA Corp. with and
into the Company as contemplated by the Merger Agreement.
          “Merger Agreement” means the Agreement and Plan of Merger, dated as of
September 18, 2009, entered into by and among Fairfax, Fairfax Investments USA
Corp., and the Company.
          “Option” means a nonqualified stock option granted under Section 7,
which is not an “incentive stock option” within the meaning of Section 422 of
the Code.
          “Participant” means an individual who has been granted an Award.

2



--------------------------------------------------------------------------------



 



          “Prime Rate” means the rate which Citibank, N.A. announces from time
to time at its principal office as its prime lending rate for domestic
commercial loans, the Prime Rate to change when and as such prime lending rate
changes.
          “Prior Plan” means the Plan as in effect immediately prior to the
Effective Time.
          “Pro Rata Portion” means, in respect of a particular Option on a
particular date, the portion represented by the fraction A divided by B, where A
is the number of days from (but excluding) the date the particular Option was
granted until (and including) the particular date and B is the number of days
from (but excluding) the date the particular Option was granted until (and
including) the date when that Option would have been fully vested.
          “Quarter Date” means, with respect to any date, the last day of the
most recently completed quarter of the Company for which Fairfax has publicly
released its earnings report, or in the event that Fairfax does not intend to
publicly release an earnings report, for which financial statements that report
the Company’s book value are available.
          “Retirement Age” means the age regarded by the Company or a Subsidiary
as the normal retirement age for its employees in general, based upon the
Company’s or the Subsidiary’s normal employment and related policies and
practices.
          “REVR” means a restricted equity value right to receive a cash payment
based on the REVR Value upon the exercise of an Option in accordance with
Section 7 of the Plan and the applicable Award Document.
          “REVR Value” means BVPS as of the applicable Quarter Date.
          “Shares” means the shares of Common Stock and any shares or other
securities into which such Shares have been for whatever reason changed or which
have for whatever reason been substituted for, or distributed (as a dividend or
otherwise) upon, such Shares.
          “Subsidiary” means any (i) corporation if fifty percent (50%) or more
of the total combined voting power of all classes of stock is owned, either
directly or indirectly, by the Company or another Subsidiary or (ii) limited
liability company if fifty percent (50%) or more of the membership interests is
owned, either directly or indirectly, by the Company or another Subsidiary.
          “Termination of Employment” means a Participant’s termination of
employment or directorship with the Company or a Subsidiary for any reason
whatsoever (including, without limitation, as a result of termination by the
Company or a

3



--------------------------------------------------------------------------------



 



Subsidiary without cause) at a time when the Participant is not (and is not
imminently about to be) an employee or a director of either the Company or any
Subsidiary.
          (b) Rules of Construction. The masculine pronoun shall be deemed to
include the feminine pronoun and the singular form of a word shall be deemed to
include the plural form, unless the context requires otherwise. Unless the text
indicates otherwise, references to sections are to sections of the Plan.
     3. Administration.
          (a) Power and Authority of the Committee. The Plan shall be
administered by the Committee, which shall have full power and authority,
subject to the express provisions hereof:
          (i) to select Participants;
          (ii) to make Awards in accordance with the Plan;
          (iii) to determine the number of REVRs or other securities subject to
each Award;
          (iv) to determine the terms and conditions of each Award, including,
without limitation, those related to transferability, vesting, forfeiture and
exercisability and the effect, if any, of a Participant’s Termination of
Employment, and including the authority to adjust the terms of an Award to
comply with the laws of any applicable jurisdiction;
          (v) to determine the BVPS and the REVR Value applicable to each Award;
          (vi) to amend the terms and conditions of an Award after the granting
thereof to a Participant in a manner that either is not prejudicial to the
rights of such Participant in such Award or has been consented to in writing by
the Participant;
          (vii) to specify and approve the provisions of the Award Documents
delivered to Participants in connection with their Awards;
          (viii) to construe and interpret any Award Document delivered under
the Plan;
          (ix) to prescribe, amend and rescind rules and procedures relating to
the Plan;

4



--------------------------------------------------------------------------------



 



          (x) subject to the provisions of the Plan and subject to such
additional limitations and restrictions as the Committee may impose, to delegate
to one or more officers of the Company some or all of its authority under the
Plan;
          (xi) to adopt, on behalf of the Company, one or more sub-plans
applicable to separate classes of Participants who are subject to the laws of
jurisdictions outside of the United States;
          (xii) to employ such legal counsel, independent auditors and
consultants as it deems desirable for the administration of the Plan and to rely
upon any opinion or computation received therefrom; and
          (xiii) to make all other determinations (including, without
limitation, factual determinations) and to formulate such procedures as may be
necessary or advisable for the administration of the Plan.
          (b) Plan Construction and Interpretation. The Committee shall have
full power and authority, subject to the express provisions hereof, to construe
and interpret the Plan.
          (c) Determinations of Committee Final and Binding. All determinations
by the Committee in carrying out and administering the Plan and in construing
and interpreting the Plan shall be final, binding and conclusive for all
purposes and upon all interested persons. Every action, including an exercise of
discretion by the Committee, is wholly without precedent value for any purpose.
     4. Common Stock Subject to the Plan. Effective as of the Effective Time, no
Common Stock shall be issued under the Plan with respect to any Award.
     5. Participation. Effective as of the Effective Time, no additional Awards
shall be granted to any Employee or Participant.
     6. Award Document. The terms and provisions of each Award may be set forth
in an Award Document in a form approved by the Committee, which shall
incorporate the Plan by reference. The exercise price, vesting, forfeiture,
exercisability conditions and other restrictions applicable to an Award (which
may include, without limitation, restrictions on transferability) shall be
determined by the Committee and may be set forth in the applicable Award
Document.
     7. Stock Options.
          (a) Awards; Generally. Pursuant to the terms of the Merger Agreement,
as of the Effective Time, each share of Common Stock underlying an Option shall
be cancelled and converted into a REVR. Each Option shall be subject to the
terms and conditions,

5



--------------------------------------------------------------------------------



 



including, without limitation, vesting schedule and forfeiture, that were
applicable to the Option prior to the Effective Time (other than the right to
receive Common Stock) in accordance with this Section 7 and any applicable Award
Document. A Participant shall not have any stockholder rights with respect to a
REVR, including, without limitation, the right to vote or to receive dividends.
     Upon the vesting of an Option, the Participant shall be deemed to have
exercised such Option unless such Participant notifies the Company in writing at
least fourteen (14) days prior to the applicable vesting date that he or she
elects not to exercise the Option. The REVR Value of an Option shall be based on
the BVPS as of the applicable vesting date of such Option. In the event a
Participant elects not to exercise an Option upon the applicable vesting date,
the REVR Value shall not be subject to any future increase or decrease;
provided, however, that the REVR Value shall be credited with the Prime Rate,
compounded annually, from the applicable vesting date until the date that the
Participant exercises such Option. Upon the exercise of an Option, a Participant
shall receive, within thirty (30) days of the date of exercise, the difference
between (x) the REVR Value of such Option and (y) the exercise price of such
Option, in cash, plus any interest accrued on the REVR Value between the
applicable vesting date of such Option and the exercise date of such Option. An
Option shall be exercisable during such period(s) as shall be determined by the
Committee and set forth in the Award Document relating to such Option and the
Committee may extend the term of an Option after the Date of Grant. An Option
which is not exercised during its period of exercisability shall expire.
          (b) Exercise Price. The exercise price of an Option shall be fixed by
the Committee on the Date of Grant or, alternatively, shall be determined by a
method specified by the Committee on the Date of Grant.
          (c) Method of Exercise. Subject to the provisions of the applicable
Award Document, the exercise price of an Option (if any) may be paid in cash or
pursuant to such procedures as may be established by the Committee from time to
time.
          (d) Death; Disability; Reaching Retirement Age and Termination of
Employment. The following provisions apply to the unvested portion of an Option
held by a Participant except to the extent, if any, otherwise provided in the
applicable Award Document:
          (i) upon a Participant’s Termination of Employment, the unvested
portion of the Option shall be forfeited and cancelled without any payment to
such Participant and shall not be exercisable in whole or in part unless
otherwise provided by the Committee, the Plan or the applicable Award Document;
          (ii) upon the Participant’s Termination of Employment due to death or
Disability, the Pro Rata Portion of the unvested portion of an Option shall
immediately vest and the remainder of such unvested portion shall immediately
expire and shall not be exercisable in whole or in part; and

6



--------------------------------------------------------------------------------



 



(iii) upon the Participant reaching Retirement Age, the unvested portion of an
Option shall immediately vest in full.
     Notwithstanding the foregoing, the Board may in any particular case, in its
sole discretion and without precedent value, suspend or vary the operation of
the foregoing provisions, upon such terms and to such extent as it may
determine, but only in a manner that is not adverse to the Participant and
complies with applicable laws and stock exchange rules.
     (a) Exercise of Vested Option Following Termination of Employment. Upon a
Participant’s Termination of Employment (including by reason of death,
Disability or reaching Retirement Age), the Participant shall, except to the
extent, if any, otherwise provided in the applicable Award Document, retain the
right to exercise the vested portion of any Option held by such Participant for
the applicable term of the Option.
     8. General Provisions.
     (a) Non-Transferability of Award. Unless the Committee determines otherwise
in its sole discretion, no Award or amount payable under, or interest in, the
Plan shall be transferable by a Participant except by will or the laws of
descent and distribution or otherwise be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge; provided,
however, that the Committee may, in its sole discretion and subject to such
terms and conditions as it shall specify, permit the transfer of an Award for no
consideration to a Participant’s family members or to one or more trusts or
partnerships established in whole or in part for the benefit of one or more of
such family members (collectively, “Permitted Transferees”). Any Award
transferred to a Permitted Transferee shall be further transferable only by will
or the laws of descent and distribution or, for no consideration, to another
Permitted Transferee of the Participant. The Committee may, in its sole
discretion, permit transfers of Awards other than those contemplated by this
Section 8(a). During the lifetime of the Participant, an Option shall be
exercisable only by the Participant or by a Permitted Transferee to whom such
Option has been transferred in accordance with this Section 8(a).
     (b) No Right to Continued Employment. No Employee or Participant shall have
any claim or right to receive grants of Awards under the Plan. Nothing in the
Plan or in any Award or Award Document shall confer upon any Employee any right
to continued employment or directorship with the Company or any Subsidiary or
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment or directorship of any of its Employees at any time,
with or without cause. Each Participant, by accepting an Award, agrees with the
Company and its Subsidiaries that he or she will not be entitled to any damages,
payment or claim with respect to or as a result of any forfeiture of the Award
that occurs as a result of the termination of the Participant’s employment or
directorship with the Company or any Subsidiary, regardless of the reason for or
circumstances of such employment or

7



--------------------------------------------------------------------------------



 



directorship termination, or whether such employment or directorship termination
was or was not wrongful and of whether or not the period of notice of
termination given to the Participant was sufficient.
     (c) Consent to Plan. By accepting any Award or other benefit under the
Plan, each Participant and each person claiming under or through such
Participant shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee.
     (d) Wage and Tax Withholding. The Company or any Subsidiary is authorized
to withhold from any Award or payment in respect of an Award or any compensation
or other payment to a Participant amounts of withholding and other taxes due in
connection with any Award, and to take such other action as the Committee may
deem necessary or advisable to enable the Company and the Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority for
the Company to withhold or receive cash payments or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s tax
obligations, either on a mandatory or elective basis in the sole discretion of
the Committee.
     (e) Compliance with Securities Laws. An Award may not be exercised, and no
payment may be made in respect of an Award, unless the payment complies with all
applicable securities laws.
     (f) Unfunded Plan. The Plan is intended to constitute an “unfunded” plan
for incentive compensation. Nothing contained in the Plan (or in any Award
Documents or other documentation related thereto) shall give any Participant any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts and
deposit therein cash or other property or make other arrangements to meet the
Company’s obligations under the Plan or make payments with respect to Awards
Such trusts or other arrangements shall be consistent with the “unfunded” status
of the Plan unless the Committee determines otherwise. The trustee of such
trusts may be authorized to dispose of trust assets and reinvest the proceeds in
alternative investments, subject to such terms and conditions as the Committee
may specify.
     (g) Other Employee Benefit Plans. Payments received by a Participant under
any Award made pursuant to the Plan shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan
or similar arrangement provided by the Company, unless otherwise specifically
provided for under the terms of such plan or arrangement or by the Committee.
     (h) Compliance with Rule 16b-3. Notwithstanding anything contained in the
Plan or in any Award Document to the contrary, if the consummation of any
transaction under the Plan would result in the possible imposition of liability
on a Participant pursuant to Section 16(b) of the Exchange Act, the Committee
shall have the right, in its sole discretion, but shall not be obligated, to
defer such

8



--------------------------------------------------------------------------------



 



transaction or the effectiveness of such action to the extent necessary to avoid
such liability, but in no event for a period longer than six months.
          (i) Expenses. The costs and expenses of administering and implementing
the Plan shall be borne by the Company.
          (ii) Liability and Indemnification.
          (iii) Neither the Company nor any Subsidiary shall be responsible in
any way for any action or omission of the Committee or any other fiduciaries in
the performance of their duties and obligations as set forth in the Plan.
Furthermore, neither the Company, any Subsidiary nor the Committee shall be
responsible for any act or omission of any of their agents, or with respect to
reliance upon the advice of their counsel, provided that the Company, the
appropriate Subsidiary or the Committee, as the case may be, relied in good
faith upon the action of such agent or the advice of such counsel.
          (iv) Neither the Company, any Subsidiary, the Committee, nor any
agent, employee, officer, director, stockholder or member of any of them, nor
any other person shall have any liability or responsibility to any Participant
or otherwise with respect to the Plan, except with respect to fraud, bad faith
or willful misconduct on their part or as otherwise expressly provided herein.
          (v) Cooperation of Parties. All parties to the Plan and any person
claiming any interest hereunder agree to perform any and all acts and execute
any and all documents and papers which are necessary or desirable for carrying
out the Plan or any of its provisions.
          (vi) Notices. Each notice relating to the Plan shall be in writing and
delivered by recognized overnight courier or certified mail to the proper
address or, optionally, to any individual personally. Except as otherwise
provided in any Award Document, all notices to the Company or the Committee
shall be addressed to it c/o the Company at its registered office, Attn:
Corporate Secretary. All notices to Participants, former Participants,
beneficiaries or other persons acting for or on behalf of such persons which are
not delivered personally to an individual shall be addressed to such person at
the last address for such person maintained in the records of the Committee or
the Company.

9



--------------------------------------------------------------------------------



 



     9. Recapitalization or Reorganization.
          (a) Authority of the Company and Stockholders. The existence of the
Plan, the Award Documents and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Company or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any dividend or other distribution, any issue of
stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the capital stock or the rights thereof which are convertible into or
exchangeable for capital stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
          (b) Change in Capitalization. Notwithstanding any provision of the
Plan or any Award Document, if there is any change in the outstanding Shares by
reason of a stock dividend or split, a recapitalization, or a consolidation,
combination or exchange of shares, or if there is any other change (including,
possibly, an extraordinary dividend) which the Committee in its sole discretion
determines is a sufficiently fundamental change to warrant the action
hereinafter described, the Committee shall make, subject to any prior approval
required of relevant stock exchanges or other applicable regulatory authorities,
if any, an appropriate substitution or adjustment in (i) the exercise price of
any unexercised Options under the Plan; and/or (ii) the number and kind of REVRs
or other securities subject to unexercised Options under the Plan. In the event
of the reorganization or the amalgamation, merger or consolidation of the
Company with another corporation, the Committee may make such provision for the
protection of the rights of Participants as the Committee in its discretion
deems appropriate. The determination of the Committee, as to any such
substitution or adjustment or as to there being no need for the same, will be
final and binding on all parties.
     10. Effective Date and Effective Time. The Plan was originally effective on
the Effective Date and amended and restated as of the Effective Time and shall
remain in effect until it has been terminated pursuant to Section 11.
     11. Amendment; Suspension and Termination.
          (a) Notwithstanding anything herein to the contrary, the Board or the
Committee may, at any time, terminate or, from time to time, amend, modify or
suspend the Plan; provided, however, that no amendment or modification which
must be approved by stockholders pursuant to applicable rules of an exchange or
any requirements or any requirements of the Code and the regulations promulgated
thereunder, shall be effective without stockholder approval. However, except as
otherwise expressly provided herein, no amendment, modification, suspension or
termination of the Plan shall alter the rights of any Participant existing at
such time with respect to an Option, except with the express written consent of
such Participant. The Plan shall continue until earlier terminated by

10



--------------------------------------------------------------------------------



 



the Company pursuant to this Section 11. If the Plan is terminated, the
provisions of the Plan, and any administrative guidelines, regulations and other
rules adopted by the Committee with respect to the Plan which are in force at
the time of such termination, will continue in effect in respect of any Options
which are outstanding at such time and any rights pursuant to any such Options.
However, notwithstanding the termination of the Plan, the Committee may make any
amendments to the Plan or the Options which it would have been entitled to make
if the Plan were still in effect.
          (b) With the consent of any applicable regulatory authorities, as may
be required, the Committee may, in its sole discretion and without precedent
value, amend or modify any particular outstanding Option(s) or, in circumstances
which the Committee deems appropriate (such a circumstance may, for instance, be
a change of control of the Company), all outstanding Options, so as to:
          (i) accelerate the Option’s vesting or exercisability;
          (ii) reduce any restrictions on the transferability, vesting or
exercisability of the Option; or
          (iii) if the Company ceases to be subject to the terms of the Exchange
Act or there is a contemplated transaction which would result in the Company
ceasing to be subject to the terms of the Exchange Act, abbreviate the exercise
period of all outstanding Options;
upon not less than 30 days’ notice to all affected Participants and upon such
terms (including the possible reinstatement of Options) as the Committee
determines.
     12. Six-Monthly Delay for Specified Employees. Notwithstanding anything
herein to the contrary, if a Participant is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, as determined under the
Company’s established methodology for determining specified employees, on the
date of the Participant’s “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code, any payment hereunder that provides for a
“deferral of compensation” within the meaning of Section 409A of the Code shall
not be paid or commence to be paid on any date prior to the first business day
after the date that is six months following the Participant’s termination of
employment or service; provided, however, that a payment delayed pursuant to
this Section 12 shall commence earlier in the event of the Participant’s death
prior to the end of the six-month period. Any such delayed payments shall be
accumulated and paid on the first day of the seventh calendar month following
the date of separation from service.
     13. Section 409A Compliance. (i) Notwithstanding any contrary provision in
the Plan, an Award Document or an Award, if any provision of the Plan, an Award
Document or an Award contravenes any regulations or guidance promulgated under
Section

11



--------------------------------------------------------------------------------



 



409A of the Code or would cause any person to be subject to additional taxes,
interest or penalties under Section 409A of the Code, such provision of the
Plan, an Award Document or an Award may be modified by the Committee without
notice and consent of any person in any manner the Committee deems reasonable or
necessary. In making such modifications, the Committee shall attempt, but shall
not be obligated, to maintain, to the maximum extent practicable, the original
intent of the applicable provision without contravening the provisions of
Section 409A of the Code. Moreover, any discretionary authority that the
Committee may have pursuant to the Plan shall not be applicable to an Award that
is subject to Section 409A of the Code to the extent such discretionary
authority would contravene Section 409A of the Code.
          (ii) If any amount owed to a Participant under this Plan is considered
for purposes of Section 409A of the Code to be owed to the Participant by virtue
of his termination of employment or service, such amount shall be paid if and
only if such termination of employment or service constitutes a “separation from
service” with the Company, determined using the default provisions set forth in
Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
     14. Governing Law. The validity, construction and effect of the Plan, any
rules and regulations relating to the Plan, and any Award shall be determined in
accordance with the laws of the State of Delaware applicable to contracts to be
performed entirely within such state and without giving effect to principles of
conflicts of laws.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

12